Citation Nr: 1416374	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs pension benefits.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1987.

This appeal arises from a June 2009 determination by the Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota.




FINDINGS OF FACT

1.  The Veteran served on active duty from November 1983 to November 1987.

2.  The Veteran did not have wartime service.


CONCLUSION OF LAW

Basic eligibility to VA pension benefits is not established as the Veteran did not have the qualifying military service.  38 U.S.C.A. §§ 1521, 5107 (2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The United States Court of Appeals for Veterans Claims has held that when the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Because the law and not the evidence are dispositive with regard to the pension claim, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA can have no effect on this appeal.  See Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.").  Therefore, the Board finds that no further action is necessary under the VCAA.

II.  Pension Benefits

The Veteran is seeking VA pension benefits.  He cannot be considered for such benefits unless he had the requisite qualifying service, as provided by the governing law and regulations.  The provisions of 38 U.S.C.A. § 1521 state, in pertinent part, that Veterans are eligible for pension benefits if they served on active duty (1) for ninety days or more during period of war or (2) for a period of ninety consecutive days or more and such period began or ended during a period of war.

Under 38 C.F.R. § 3.2, the Vietnam Era period of war is defined as beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  The next defined period of war, chronologically, under 38 C.F.R. § 3.2, is the Persian Gulf War and this is defined as beginning on August 2, 1990.

The dates of the Veteran's active service are not in dispute and the Veteran does not contend that he had active service during either the Vietnam Era or during the Persian Gulf War.  

The Board of Veterans' Appeals, pursuant to 38 C.F.R. § 19.5 (2013), is bound by the current statutes and the regulations of the VA.  Despite the nature of the Veteran's service, based upon current law and regulations, it may not be concluded that he had service during a period of war.  Accordingly, he is not eligible for VA pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The evidence is not so evenly balanced that there is doubt on any material issue.  38 U.S.C.A. § 5107.


ORDER

Basic eligibility for VA pension benefits is denied.




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


